                                          Case 4:18-cv-07423-HSG Document 36 Filed 07/01/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BOARD OF TRUSTEES OF THE                            Case No. 18-cv-07423-HSG
                                         LABORERS HEALTH AND WELFARE
                                   8     PLAN FOR NORTHERN CALIFORNIA,                       ORDER DENYING MOTION FOR
                                                                                             DEFAULT JUDGMENT
                                   9                    Plaintiff,
                                                                                             Re: Dkt. No. 33
                                  10             v.

                                  11     SALVADOR GALVEZ, et al.,
                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13

                                  14          On May 19, 2020, Plaintiff Board of Trustees of the Laborers Health and Welfare Plan for

                                  15   Northern California (“Plaintiff”) filed a motion for default judgment against Defendant Salvador

                                  16   Galvez (“Galvez”). Dkt. No. 33 (“Mot”).

                                  17          The motion contains the following deficiencies, such that the Court is unable to grant the

                                  18   requested relief: (1) Plaintiff seeks judgment against Defendant Galvez in the amount of

                                  19   $41,731.19, but the amount requested is not readily identifiable in Exhibit C to the King

                                  20   Declaration (Dkt. No. 33-2); (2) Plaintiff cites to Exhibit B of the Bowen Declaration (Dkt. No.

                                  21   33-1) in support of its request for $6,681.92 in attorneys’ fees and costs, but there is no Exhibit B

                                  22   to the Bowen Declaration (nor any additional materials supporting this request); and (3) Plaintiff

                                  23   cites to Exhibits E-G (Mot. at 10), but no Exhibits E-G were submitted to the Court. The Court is

                                  24   also unable to discern what documents Plaintiff is referring to in many of its citations. See, e.g.,

                                  25   Mot. at 10.

                                  26          Accordingly, the motion for default judgment is DENIED without prejudice. The hearing

                                  27   previously set for July 16, 2020 is VACATED. In any amended motion for default judgment,

                                  28   Plaintiff must cure the above deficiencies and include sufficient evidence, with proper citations to
                                          Case 4:18-cv-07423-HSG Document 36 Filed 07/01/20 Page 2 of 2




                                   1   that evidence, in support of its motion. Any attorneys’ fees incurred in fixing the deficiencies

                                   2   described above should not be claimed in the renewed motion.

                                   3

                                   4          IT IS SO ORDERED.

                                   5   Dated: 7/1/2020

                                   6                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                   7                                                   United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
